Citation Nr: 9914284	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-23 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assistance in acquiring specially adapted 
housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981.  The case came before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied entitlement to assistance in 
acquiring specially adapted housing or a home adaptation 
grant.

The Board also notes that new issues of entitlement to 
service connection for psychosis and entitlement to ratings 
in excess of 30 percent for post-traumatic stress disorder 
(PTSD) and asthma were addressed in a June 1998 statement of 
the case.  With the statement of the case, the veteran was 
provided a cover letter explaining the requirement that he 
submit a substantive appeal to complete his appeal on these 
new issues.  Thereafter, no correspondence addressing any of 
the new issues was received from the veteran or his 
representative.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to any of the issues addressed in the June 1998 
statement of the case.

The Board further notes that in a June 1998 rating decision, 
the veteran was denied entitlement to service connection for 
lower extremity disability and entitlement to a total rating 
based on unemployability due to service-connected 
disabilities.  To date, neither he nor his representative has 
expressed disagreement with these denials.  Therefore, these 
matters are not currently before the Board.


FINDING OF FACT

The combined evaluation for the veteran's service-connected 
disabilities is 50 percent, and he has been denied 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.



CONCLUSION OF LAW

The claim of entitlement to assistance in acquiring specially 
adapted housing or a home adaptation grant is without legal 
merit. 38 U.S.C.A. §§ 2101, 5107 (West 1991); 38 C.F.R. §§ 
3.809, 3.809a (1998); Sabonis v. Brown, 6 Vet.App. 426 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is service-connected for PTSD and for asthma, 
both of which are evaluated as 30 percent disabling; his 
combined rating is 50 percent.  He has contended, including 
at his personal hearing at the RO in January 1998, that 
financial assistance in acquiring specially adapted housing 
or a special home adaptation grant is warranted because his 
asthma is severe enough to result in loss of use of his lower 
extremities.  

In order to establish entitlement to eligibility for 
financial assistance in acquiring specially adapted housing, 
it must be shown that the veteran has permanent and total 
service-connected disability due to: (1) the loss or loss of 
use of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or (4) the loss or 
loss of use of one lower extremity, together with the loss or 
loss of use of one upper extremity, which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

In order to establish entitlement to a certificate of 
eligibility for a special home adaptation grant, it must be 
shown that the veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809, and that he is entitled to 
compensation for permanent and total service-connected 
disability which (1) is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands. 38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.

In a rating decision dated in April 1997, the RO denied the 
veteran's application for specially adapted housing or a 
special home adaptation grant, as a qualifying disability for 
the benefit was not found.

In Sabonis v. Brown, 6 Vet.App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) held that where the pertinent facts are not in dispute 
and the law is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal terminated because of 
the absence of legal merit or the lack of entitlement under 
the law. 

Although the veteran has significant service-connected 
disabilities that result in substantial impairment, the RO 
has denied his claims for service connection for lower 
extremity disability and for a total rating based on 
unemployability.  In addition, the RO has rated his service-
connected disabilities as less than totally disabling.  
Whether service connection for lower extremity disability, a 
total rating based on unemployability due to service-
connected disabilities or higher ratings for the service-
connected disabilities are warranted are not matters 
currently in dispute since the veteran has not expressed 
disagreement with the denial of service connection for lower 
extremity disability or the denial of a total rating based on 
unemployability, and he has not responded to the June 1998 
statement of the case on the increased rating issues.  
Therefore, the pertinent facts are not in dispute and there 
is no legal entitlement to the claimed benefits.




ORDER

Assistance in acquiring specially adapted housing or a home 
adaptation grant is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

